JUSTICE COTTER
dissents.
¶25 I dissent from the Court’s disposition of Issue Two. I would reverse the Youth Court’s conclusion that G.T.M. had the capacity to stand trial and appreciate that his conduct was wrong. I would not reach Issue One.
¶26 The standard for determining whether a criminal defendant is mentally competent to stand trial is set forth in § 46-14-103, MCA (2007). That section states that “[a] person who, as a result of mental *206disease or defect or developmental disability, is unable to understand the proceedings against the person or to assist in the person’s own defense may not be tried, convicted, or sentenced for the commission of an offense so long as the incapacity endures.” We have also explained that the standard for determining whether an individual is competent to stand trial is whether that person has “ ‘sufficient present ability to consult with his lawyer with a reasonable degree of rational understanding-and whether he has a rational as well as factual understanding of the proceedings against him’ ” State v. Garner, 2001 MT 222, ¶ 21, 306 Mont. 462, 36 P.3d 346 (quoting Dusky v. United States, 362 U.S. 402, 402, 80 S. Ct. 788, 789 (1960) (emphasis added). G.T.M. is entitled to these due process protections. See e.g. Mont. Const. Art. II, § 15.
¶27 G.T.M.’s expert, Dr. Johnson, testified that while G.T.M. could cooperate with the Youth Court and comply with the court’s instructions, G.T.M. could not necessarily understand the proceedings, the different penalties at issue, and the possible consequences associated with those penalties. When asked by counsel for G.T.M. whether G.T.M. had “the rational, as well as, factual understanding of these proceedings against him,” Dr. Johnson replied that G.T.M. did not. Dr. Johnson’s report stated that “[a]ll factors regarding competency are measured on a five-point scale with 1 representing low competency and 5 representing high competency,” and that G.T.M. “scored on average 1.3 indicating a very low level of competency to proceed.” The overarching thrust of Dr. Johnson’s expert testimony and report is that G.T.M. lacked the mental capacity to stand trial.
¶28 The Court concludes at ¶ 21 of the Opinion that substantial evidence supported the Youth Court’s finding that G.T.M. “could consult with his attorney and understand the proceedings against him,” based, in part, on one sentence in Dr. Johnson’s report that states that G.T.M. “can tell his attorney about his view of the incident and thereby assist in his own defense.” I respectfully disagree with the Court’s conclusion. This statement from Dr. Johnson’s report is taken out of context.
¶29 Dr. Johnson testified that what he meant by that statement is “that competency is not all or nothing.” Dr. Johnson testified that G.T.M. could cooperate with his attorney, behave obediently, and tell what he thinks happened, but that G.T.M. had very little understanding of the proceedings, the potential penalties that could be imposed by the court, and how those consequences might affect him. Although G.T.M. was termed a “normal” nine-year-old child by Dr. *207Johnson, Dr. Johnson testified that G.T.M.’s immature cognitive development likely prevented him from using classic logical reasoning. G.T.M., according to Dr. Johnson, lacked the mental capacity to stand trial.
¶30 The State had an opportunity to rebut Dr. Johnson’s report and testimony by presenting its own expert, but it did not. Thus, the uncontradicted evidence before the Youth Court was that G.T.M. was not competent to stand trial because he did not understand the proceedings against him or the consequences associated with the proceedings. This being so, G.T.M. did not possess the “rational as well as factual understanding of the proceedings against him” that Garner demands. Garner, ¶ 21. I would therefore reverse the Youth Court’s decision. I dissent from our failure to do so.